449 F.3d 1041
Larry SYNCLAIR, Sr., individually and as a parent of Larry Synclair, Jr., a minor, Plaintiff-Appellant,v.COUNTY OF FRESNO; Department of Child Abduction Unit; William Frank; Ron Hopper; Dennis Lewis; Edward Hunt; Kathy Mackie, Defendants-Appellees.
No. 03-16910.
United States Court of Appeals, Ninth Circuit.
June 2, 2006.

Larry Synclair, Sr., Fresno, CA, pro se. William F. Mar, Jr., Esq., Fresno County Counsel, Fresno, CA. for Defendants-Appellees.
On Remand from the United States Supreme Court. D.C. No. CV-01-06546-AWI.
Before ALFRED T. GOODWIN, J. CLIFFORD WALLACE, and STEPHEN S. TROTT, Circuit Judges.

ORDER

1
On petition for writ of certiorari, the United States Supreme Court vacated and remanded the memorandum disposition "for further consideration in light of Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. [280], 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005)." Synclair v. County of Fresno, ___ U.S. ___, 126 S.Ct. 731, 163 L.Ed.2d 565 (Nov. 28, 2005).


2
We remand to the district court for further proceedings consistent with the direction of the Supreme Court.